Name: Council Regulation (EEC) No 2893/83 of 17 October 1983 amending Regulation (EEC) No 2959/82 laying down general rules in respect of production aid for olive oil for the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 10 . 83 Official Journal of the European Communities No L 285/ 13 COUNCIL REGULATION (EEC) No 2893/83 of 17 October 1983 amending Regulation (EEC) No 2959/82 laying down general rules in respect of production aid for olive oil for the 1982/83 marketing year general rules in force during the 1982/83 marketing year, as laid down by Regulation (EEC) No 2959/82 (*), should be applied for the 1983/84 marketing year, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2959/82 is hereby amended as follows : 1 . In the title and in Article 1 , 'the 1982/83 marketing year' is replaced by 'the 1982/83 and 1983/84 marketing years' ; 2. In Article 11 , '31 May 1983' is replaced by '31 May of each marketing year' ; 3 . Article 12 ( 1 ) (a) is replaced by the following : '(a) have not been subject to proceedings for irregu ­ larities found during checks made pursuant to Article 9 of Regulation (EEC) No 2965/82 (') : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Articles 5 (4) and 36 thereof, Having regard to the proposal from the Commission, Whereas Article 5 of Regulation No 136/66/EEC introduced a system of production aid for olive oil ; whereas, for the 1983/84 marketing year, this aid is granted, on the basis of the quantity of oil actually produced, to growers who are members of the organi ­ zations specified by Regulation (EEC) No 2958/82 (3), as amended by Regulation (EEC) No 2892/83 (4), while, for other growers, it is granted on the basis of the number and production potential of olive trees and of the yields of such trees, as determined according to a standard method, and provided that the olives produced have actually been harvested ; Whereas, in order to ensure that the production aid scheme is applied properly and without disruption, the (') OJ No L 310, 6. 11 . 1982, p. 7.' v Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 17 October 1983 . For the Council The President C. SIMITIS (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 162, 12. 6 . 1982, p. 6 . (3) OJ No L 309, 5. 11 . 1982, p. 28 . (4) See p. 11 of this Official Journal . 0 OJ No L 309, 5 . 11 . 1982, p. 30 .